DETAILED ACTION
Claims 1-16 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 8, 13 recite the limitation "the obfuscating transformations".  There is insufficient antecedent basis for this limitation in the claims.
Claims 3 recites “and a MixColumns process excluding and an exclusive-OR operation”, it is indefinite what is intended by this language.
It is unclear what the intended metes and bounds of claims 1-16 is. Applicant has failed to establish the intended metes and bounds of these, and thus the claims are indefinite. 
The claims recite “referring to a look-up table that stores an operation result of an operation process, including an obfuscating operation that includes ordering of bits, an exclusive-OR operation on a random number, and a multiplication on a Galois field, performed on data“, it is indefinite what “including an obfuscating operation that includes”, the “operation process”, the “referring”, or the “look-up table”?
The Examiner notes that "referring" and “acquiring” are rather vague and open-ended limitation that includes, inter alia, doing nothing, or simply looking at a table of values and picking one. How the “operation result” was calculated is of no importance as the claims do not calculate the “operation result”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) making referring to and acquiring information. 
This judicial exception is not integrated into a practical application because they are broad enough to cover referring and acquiring in the mind or with pen/paper, other than the generic computer components. 
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components. That is, other than reciting “device”, “processor”, “computer”, “program”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “a device” language, the claim encompasses a user referring to printed table and selecting a value as introduction to elementary encryption classes are taught. 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claims recite a mental process and are not patent eligible.
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cammarota (20160269175).
Regarding claims 1, 7, and 12, Cammarota teaches 1. An information processing apparatus comprising: / 7. An information processing method comprising: / 12. A non-transitory computer-readable storage medium having stored therein a program which, when executed by a computer, causes the computer to perform a process including: a memory device configured to store a program; and a processor configured to execute the program and perform a process including (abstract): 
referring to a look-up table that stores an operation result of an operation process, including an obfuscating operation that includes ordering of bits, an exclusive-OR operation on a random number, and a multiplication on a Galois field, performed on data (abstract, par.31-33); and 
acquiring an operation result on an input data from the look-up table (par.33-35).
Regarding claims 2, 8, and 13, Cammarota teaches wherein the operation process includes a plurality of obfuscating transformations that are different from each other (par.34-36).
Regarding claims 3, 9, and 14, Cammarota teaches wherein the operation process includes a AddRoundKey process, a SubBytes process, and a MixColumns process excluding and an exclusive-OR operation, and the acquiring acquires the operation result for data selected from the input data by the ShiftRows process (par.31-32, 40-49, 61-63, 86-88).
Regarding claims 4, 10, and 15, Cammarota teaches wherein the operation process in a (r+1)th round includes an inverse transformation of the obfuscating transformation in a rth round, where r>=1 (par.4-6, 33-34, 37-43).
Regarding claims 5, 11, and 16, Cammarota teaches wherein the processor performs the process further including obtaining data to be input in a next round by performing an exclusive-OR operation on the operation result acquired by the acquiring (par.4-6, 33-34, 37-43).
Regarding claim 6, Cammarota teaches wherein the memory device stores the look-up table (par.69-75).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419